Title: To James Madison from Anthony Charles Cazenove, 27 April 1816
From: Cazenove, Anthony Charles
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Alexandria
                            April 27th. 1816
                        
                    
                    I beg leave to wait on you with Messrs Murdoch Y. W. & Cos. letter of advise of the shipment of the two pipes of their fine Madeira Wine you have been good enough to favor me with an order for, & which is just arrived per Schr. Mary & Francis. Also with their draft on you for the same for £157.18—Stg. which you will please to accept exchange @ 19 pCt. premium being the current rate & return to me. I am in hopes you will be pleased with its quality, being informed by Messrs. Murdoch in answer to my recommandation on that score that “your two pipes are somewhat different from the others, & are confident will be found to be superior.” I shall attend to entring it at the Customhouse as on former occasions, but presume it will be best not to send it up till you send some trusty person to take charge of it, unless you should otherwise order it. Intending to improve the excellent opportunity of Mr. Gallatin to send my eldest Son to Geneva, to finish there his education, & become personnally acquainted with his family, he will be happy to attend to any commands you might favor him with, on the way thither; & what he may lack in experience not being yet 15, would no doubt be made up in zeal. I am with highest regard very respectfully Sir your most Obedt. Servt.
                    
                        
                            Ant Chs. Cazenove
                        
                    
                